 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      UNITED STATES OF AMERICA,
10
                            Plaintiff,
11
                                                                NO. CR16-300RSL
                    vs.
12    AUBREY TAYLOR,                                            ORDER DIRECTING THE
13
                                                                GOVERNMENT TO RETURN
                            Defendant.                          DEFENDANT’S PROPERTY
14

15
            The matter having come before the Court on the defendant’s motion for an order directing
16
     the government to return his seized property, and the Court having considered the motion and
17
     the declaration of counsel in support of the motion, and the government’s response, the Court
18
     finds that the black duffel bag and its contents should be returned to Mr. Taylor but the $828.00
19
     in cash is not and never has been in the control of the federal authorities.
20
            IT IS HEREBY ORDERED that the United States immediately return to Mr. Taylor
21
     through his counsel his black duffel bag and its contents.
22
            DATED this 14th day of June, 2019.
23

24

25
                                                A
                                                Robert S. Lasnik
26                                              United States District Judge

27

28   ORDER DIRECTING THE GOVERNMENT TO RETURN DEFENDANT’S PROPERTY
